Citation Nr: 0622779	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-19 221	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for a nervous disorder, 
claimed as secondary to an ischemic attack in service.

Entitlement to service connection for a personality disorder, 
claimed as secondary to an ischemic attack in service.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to August 
1974, when he was retired on account of disability resulting 
from an ischemic attack.

This appeal has been before the Board of Veterans' Appeals 
(Board) twice previously.  In March 2001 it was remanded to 
allow the RO to implement newly-passed legislation pertaining 
to the VA's duties to notify and assist and in March 2005, it 
was remanded to provide the veteran with a hearing before a 
Veterans Law Judge.  Such a hearing was scheduled, however 
the veteran requested cancellation of the hearing, stating 
that he would instead submit additional documentary evidence.  
No such evidence has been received, despite several 
extensions of the time for doing so.


FINDINGS OF FACT

1.  No connection between any currently-shown psychiatric 
disorder and the veteran's service is shown.

2.  There is no competent evidence showing that any current 
psychiatric disorder, to include a personality disorder was 
directly caused by the ischemic event suffered in service or 
proximately caused by the veteran's service-connected 
disabilities.

3.  The veteran's service-connected disability of left upper 
and left lower hemi paresis as residuals of ischemic attack 
does not render him unable to obtain or retain employment.







CONCLUSIONS OF LAW

1.  Service connection for a nervous disorder is not 
warranted on a direct basis, a proximate causation basis, and 
may not be presumed under law for a psychosis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).

2.  In the absence of a showing of direct causation, service 
connection for a personality disorder on any other basis is 
precluded by law.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303(c), 4.9 (2005).  

3.  A total disability rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the ischemic attack he suffered in 
service caused him to develop a nervous disorder, variously-
diagnosed.  At different points since his discharge from 
service, he has been given diagnoses of schizophrenia, a 
personality disorder, depression, substance and alcohol 
abuse, and bipolar disorder.  He asserts that whatever label 
is assigned, his nervous problems stem from the brain injury 
in service and that service connection should therefore be 
awarded.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that the RO advised the veteran 
of the four elements required by Pelegrini II in a letter 
pertinent to his claims in November 2001.  

Although proper notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by November 2001 and thereafter 
readjudicated the claim in Supplemental Statements of the 
Case dated in July 2003 and June 2004.

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claims, but did not provide him with notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
there is no prejudice in proceeding with the issuance of a 
final decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Since the preponderance of the evidence is against 
the veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

The RO has provided the veteran with the substance of the 
laws and regulations governing claims for service connection 
and unemployability compensation, as well as the substance of 
the regulation pertaining to the VA's duties to notify and 
assist in an October 2000 Statement of the Case and a July 
2003 Supplemental Statement of the Case.  

With regard to the VA's duty to assist the veteran in 
obtaining Social Security records, the Board notes that 
Social Security records have not been obtained.  
Nevertheless, the VA is in possession of voluminous medical 
records reflecting the veteran's physical and mental 
conditions.  Therefore, the Board is of the opinion that to 
remand for these records would constitute a waste of 
administrative resources, in addition to needlessly delaying 
a resolution of the veteran's VA unemployability compensation 
claim.  Additionally, we note that neither the veteran nor 
his representative has contended these records would be 
helpful to his claims.  

Service, VA, and private medical records have been obtained 
and reviewed.  The veteran has identified medical treatment 
from two private physicians who have since died and these 
records are unavailable.  The veteran has undergone VA 
examinations pertaining to the claims on appeal and all the 
relevant records have been carefully reviewed.  The veteran 
has availed himself of multiple opportunities to submit 
written argument pertinent to his claims.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claim at this point.  

Governing laws and regulations

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as a psychosis becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

Nervous Disorder

During service, the veteran experienced a dizzy spell and a 
fall.  After an extensive neurological work-up, the final 
diagnosis reached was of a cerebrovascular accident at the 
level of basal ganglia with resultant left-sided weakness and 
tremor.  He was discharged from service and placed on the 
temporary disabled retired list in August 1974.  The report 
of this medical determination, as well as the report of his 
permanent retirement for disability, dated in December 1975, 
reflect that he was retired on account of solely physical 
disabilities deemed to have resulted from the ischemic 
attack.  There is no mention or other indication of any 
psychiatric symptomatology at that time.

The report of a January 1975 VA examination reflects a 
diagnosis of ischemic stroke syndrome, basal ganglia level, 
etiology unknown.  The same report reflects that his 
psychiatric status was deemed to have been normal at that 
time.  

Service connection for an ischemic stroke syndrome at the 
basal ganglia level and residuals was granted in a February 
1975 rating decision.  

The report of a February 1979 VA hospitalization reflects the 
earliest psychiatric diagnosis contained in the claims file.  
Testing performed during the hospitalization was interpreted 
as showing an "active psychosis, probably of a schizophrenic 
nature."  However, the veteran left the hospital against 
medical advice and no further evaluation was performed.  
Subsequent VA hospitalization notices dated in 1979, 1980, 
1984, 1985, 1988, 1991, reflect treatment for schizophrenia, 
substance abuse (cocaine, alcohol, and marijuana), and 
bipolar disorder.

A private neurologist rendered a diagnosis of depression in 
December 1993, but did not link the depression to the 
ischemic stroke syndrome.  

Treatment certificates from the Mental Health and Anti 
Addiction Services Administration dated between 1994 and 1998 
reflect diagnoses including "major depression with psychotic 
features and organic affective disorder," "organic mental 
disorder of the state of mind," and "organic affective 
disorder."  There is no mention of the ischemic syndrome or 
of any linkage between the mental disorders and the ischemic 
attack in service.

VA outpatient treatment reports dated from 1993 to 2003 
reflect various diagnoses as well, including depressive 
disorder, alcoholic tendencies, non-specified psychosis, and 
non-specified cognitive disorder.  

Following the veteran's claim for service connection for a 
nervous disorder, the VA arranged for psychological testing.  
The psychologist's January 1999 report reflects the 
psychologist's impression that the veteran was variably 
cooperative and somewhat indifferent to the examination.  
Specific tests administered to verify steadiness of effort 
and accuracy of self-presentation yielded an impression of 
"probably less-than-adequate compliance" on the part of the 
veteran.  Other test results were interpreted as lacking 
internal consistency and thus not fully valid or reliable 
indicators of the veteran's mental status.  Validity 
assessment of personality test results were strongly 
suggestive of significant symptom exaggeration, perhaps in an 
effort to present the impression of severe emotional 
disturbance.  Other test results were interpreted as 
consistent with the veteran's history, such as indications of 
low frustration tolerance and impulsivity.  The psychologist 
noted that irresponsibility, impatience, and intolerance of 
routine most probably contributed to the veteran's poor work 
history, underachievement, and frustration.  The psychologist 
also noted that the veteran's presentation was not typical of 
a brain-injured individual without superimposed functional 
(defined as emotional, behavioral, and/or motivational) 
complications; rather his presentation shared some 
characteristics with presentations in which an effort to 
create or magnify impressions of cognitive impairment and 
emotional disturbance is strongly suspected.  

The psychologist concluded the report by deferring a clinical 
impression on the basis that there was insufficient reliable 
information to reach an appropriate diagnosis.  He commented 
that the possibility of some degree of cognitive or emotional 
dysfunction or limitation must be presumed on the basis of 
neuroimaging showing possible stroke residuals, however they 
could not be confirmed through this assessment.  He also 
commented that a personality disorder was strongly suspected, 
but that a more thorough clinical history and documentation 
would be needed to determine whether the veteran had a pre-
existing personality pattern or whether there was significant 
personality change directly attributable to the ischemic 
syndrome.

A medical opinion was then requested from a VA physician with 
expertise in neuropsychology.  The subsequent February 1999 
written opinion indicates, "This is primarily a personality 
disorder and there is no objective evidence to confirm a 
disorder of organic etiology, related to [his service-
connected] conditions."  The diagnoses rendered were of 1) 
Mixed substance abuse, in apparent remission, Impulse control 
disorder, not otherwise specified; and 2) Borderline 
personality disorder with anti-social traits.

Because a nervous disorder of any kind was not present in 
service and a psychosis was not shown within one year of 
service, service connection on a direct or presumptive basis 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The first indication of a nervous disorder was in 1979, more 
than five years after the veteran's period of service ended 
in 1974.  While service connection may be appropriate in such 
cases when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service or when a disability is proximately due to or the 
result of a service-connected disease or injury, one of these 
scenarios must be shown in the evidence of record.  38 C.F.R. 
§§ 3.303, 3.310.  

In this case, the preponderance of the evidence is against 
such a finding, as there is no medical evidence showing a 
connection between the veteran's variously-diagnosed 
psychiatric disorders, the ischemic event in service, or the 
veteran's other service-connected disabilities.  The only 
medical opinion contained in the file which addresses the 
issue of a relationship between the veteran's ischemic event 
in service and his nervous problems weighs against the 
veteran's claim.  The Board is cognizant of the veteran's 
sincerely-expressed belief that he has a nervous disorder 
which is related to his service-connected disabilities.  His 
written contentions are considered credible and are helpful 
to the Board in understanding the effect his disability has 
upon his life and daily functioning.  However, since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either a diagnosis 
of his nervous disorder or its etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

To the extent that the veteran has a nervous disorder caused 
by abuse of alcohol or drugs, and to the extent that he has 
been diagnosed with substance abuse and alcohol abuse 
problems, service connection for these disorders is precluded 
by law.  38 U.S.C.A. § 1110.

The preponderance of the evidence is against the veteran's 
claim for service connection for a nervous disorder and the 
appeal must be denied.





Personality Disorder

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions 
in question were incurred or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGCPREC 82-90 
(July 18, 1990).  Precedent opinions promulgated by the 
Office of General Counsel as to matters of legal 
interpretation are binding upon the VA.  38 C.F.R. § 14.507.  

The evidence of record contains a medical opinion, discussed 
above, to the effect that a personality disorder was not 
caused by the ischemic attack the veteran suffered during 
service.  Therefore, in the absence of direct causation, 
service connection for a personality disorder on any other 
basis is precluded by law and the benefit sought must be 
denied.  


Total disability rating based upon unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Initially, the Board concedes that the veteran is actually 
unemployed, as he has not worked for at least fifteen years, 
and he has been adjudicated as unemployable by the Social 
Security Administration.  His employment background includes 
very little post-service work experience, although he reports 
brief, sporadic work as a dishwasher/busboy, some farm work, 
and some factory work.  The veteran reports receiving Social 
Security Administration disability benefits based upon 
unemployability since 1985.  

The question before the Board is whether the veteran is 
precluded from obtaining and retaining gainful employment 
solely due to his service-connected disabilities.  The Social 
Security Administration, on the other hand, in awarding 
benefits to the veteran was concerned solely with whether he 
could work in light of all his disabilities.  

The veteran has been awarded service connection for a left 
hemi paresis upper and lower extremity residuals of the in-
service ischemic attack.  The combined disability rating is 
30 percent.  In this decision, the Board denied service 
connection for a nervous disorder and a personality disorder.  
Thus, there are no other service-connected disabilities for 
consideration.  In addition to the hemi paresis, the veteran 
has significant nonservice-connected disabilities, however.  
His mental health disabilities are described above.  He 
carries various diagnoses of substance abuse and alcohol 
abuse, which certainly impact upon his employability, but 
which cannot be considered for purposes of awarding VA 
benefits.  He has musculoskeletal disabilities including a 
left shoulder disability (post acromioclavicular joint 
separation), low back pain, and left knee pain.  VA treatment 
reports show that he receives regular medical care for 
hypertension, diabetes and possible kidney stones, as well.

Because the veteran's combined service-connected disability 
rating is 30 percent, a grant of unemployability benefits on 
a schedular basis is precluded by law.  However, as set forth 
above, a total disability rating for compensation based upon 
individual unemployability due to service-connected 
disability may be granted on an extra-schedular basis if it 
is shown that the veteran is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  

In this case, however, the evidence does not show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  In fact, there is no showing whatsoever to the 
effect that hemi paresis of the left upper and lower 
extremities has such an impact upon his ability to perform 
any physical or non-physical job as to preclude 
employability.  Rather, it would appear that the veteran's 
nonservice-connected mental health disabilities and substance 
abuse problems have a much greater impact upon his ability to 
obtain and retain employment.  

The Board is cognizant of the veteran's sincerely-expressed 
belief that he is rendered unemployable solely by his 
service-connected hemi paresis.  However, since the veteran 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding the extent of his service 
related impairment.  Espiritu.  

Thus, a grant of an extraschedular total disability rating 
based upon individual unemployability is not warranted either 
because the veteran's service connected disabilities are not 
shown to prevent him from obtaining and retaining a 
substantially gainful occupation.  The Board recognizes that 
the veteran's service-connected disabilities are significant 
and, because of their severity, have been rated as 30 percent 
disabling, combined.  In this case, because the veteran's 
service-connected disabilities do not, individually or in 
combination, render him unemployable, a grant of a total 
disability rating for compensation must be denied.  The 
preponderance of the evidence is against the veteran's claim 
for this benefit.






ORDER

Service connection for a nervous disorder is denied.  

Service connection for a personality disorder is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


